Earl Warren: Number 75, United States of America, Petitioner, versus Schneer's Atlanta Incorporated. Mr. Blackshear.
M. H. Blackshear, Jr.: May it please the Court. The argument which the Government makes for reversal here may be summarized very briefly by a short sentence taken from the Government's brief. I quote that sentence." The decision below ignores the plain language of the savings provision of the Defense Production Act, erroneously interprets the general savings statute and defeats to manifest purpose of Congress." It should be my purpose to undertake to demonstrate that the decision of the Court of Appeals does none of these three things. The contention that the decision of the Court of Appeals ignores the plain language of the savings provision within the Act, rests first upon the proposition that similar jurisdictional provisions in the Emergency Price Control Act were held -- held by this Court to survive the termination of that Act in the case, Woods versus Hill. In Woods versus Hill, this Court held that the savings language which was contained Section 1 (b) of the Emergency Price Control Act saved jurisdiction of the Emergency Court of Appeals at the determination of the Act. Second, that the savings language of Section 705 (d) of the Defense Production Act, which is different in phraseology, is the same in meaning. We believe that there is a difference in meaning, and that this meaning is immediately apparent when we compare the words of two sections. Section 1 (b) of the Price Control Act in its pertinent part reads as follows. "The provisions of this Act and all regulations, orders, price schedules, and requirements shall terminate on June 30, 1947, except that as to offense is committed or rights or liabilities incurred, the provisions of this Act shall be treated as still remaining in force with the purpose of sustaining any proposition in the action of prosecution with respect to such rights, liabilities, or offenses." 706 (b) of the Defense Production Act in its pertinent part provides the termination or the authority granted in this Act or of any rule, regulation, or order issued thereunder, shall not operate to defeat any suit, action, or prosecution, whether theretofore thereafter commenced with respect to any right, liability or offense incurred or committed prior to the termination date of such title, of such rule, regulation, or order. We submit that it is --
Stanley Reed: What -- what was the first Section that you wrote?
M. H. Blackshear, Jr.: The first Section that I quoted was Section 1 (b) of the Emergency Price Control Act, which this Court construed in Woods versus Hill, in which the Government --
Stanley Reed: That's -- that's not printed in your brief.
M. H. Blackshear, Jr.: I do not believe --
Stanley Reed: Well, never mind then. I didn't understand you.
Speaker: It's printed in the Government's brief.
M. H. Blackshear, Jr.: It is printed in the Government's brief at --
William O. Douglas: Page 41?
M. H. Blackshear, Jr.: Page 22, I believe.
Stanley Reed: Thank you.
M. H. Blackshear, Jr.: We submit, if the Court please, that it if -- it is at once apparent for a problem, a comparison of this language that the two Sections do not make provision against the same contingency. The Emergency Price Control Act plainly provides what is to happen in the event of termination of the Act. But in the Defense Production Act, the contingency is not the termination of the Act but the termination of the authority granted in any section or type of any rule, regulation, or order issued thereunder. Now, authority under the Act could have been terminated by executive order, or by modification, or appeal of -- of only a portion of the Act. In fact, I believe that both rationing and price control authority of the price control agency during World War II were terminated by executive action in advance of the expiration or termination of the Emergency Price Control Act. Rules, regulations, or orders, which are mentioned in subsection 706 (b), could be revoked or changed by administrative action. 706 (b) makes it clear that none of these eventualities, that is the revocation or the modification of -- of orders, regulations or the expiration of authority contained in some Section of the Act would affect a defeat of a crude action, suits, or prosecution. The termination of temporary legislation would include -- would include of course, a termination of all authority granted in the legislation, but a termination of authority would not necessarily extend to an -- a termination or in expiration of the Act. The second material difference, the respondent contends is shown by comparison of the two section. It's of Section 706 (b) of the Defense Production Act, makes no expressed effort by the language employed to continue the Act in existence for any purpose. It is provided only that upon the happening of the main contingencies, the happening of those contingencies shall not operate to defeat any suit, action, or prosecution, but nothing as I said -- as we've said in the Emergency Price Control Act about the continuance of the Act in existence for certain purposes. Now, the Government would hardly contend thatt to permit the District Court in an enforcement action to consider a defense setting up the invalidity of the regulation, would operate to defeat the enforcement action in the sense of causing the Government to loose its suit. But in effect, it makes this same assertion by stating at page 5 of its brief, that by so allowing the District Court to pass on validity, permits the defeat of an enforcement action in a manner not theretofore partial. And by implying that so to permit the defeat of an enforcement action has the same meaning as to operate to defeat the enforcement action. We submit that this contention and construction is not warranted or justified by the language. The Government relies upon decisions of certain Courts of Appeals, including the Emergency Court of Appeals. Insofar as the decisions of the Emergency Court of Appeals, express the view that it's exclusive jurisdiction continues after the expiration of the Act. We submit that the only person who could have well raised a question is the very person who obtained leave to file proceeding in the Emergency Court and who has, by filing that proceeding, invoked the jurisdiction. I do not believe that any of the decisions referred to in the Government's brief upon this point, decisions by Emergency Court of Appeals or decisions by the Courts of Appeals from the various circuits, involve an actual adversary contest on the question of jurisdiction. If there is such a decision, then I believe it is that of United States against Dix Box in the Ninth Circuit. So far as United States against Dix Box, holds to the contrary of the position on which we insist, we submit that it is wrongly decided and should not be followed in the decision of the case at bar. One of the cases cited by the Government is that in the Haldeman Creamery Company against Kendall, decided in the Emergency Court of Appeals. In that case, we should point out that the Court of Appeals decided that termination of the Act did in one situation, had the result of defeating the action. The Haldeman Creamery case was a case in which proceeding had been started in the Emergency Court of Appeals to review the validity of a price control order, independent of any enforcement proceeding. The Emergency Court of Appeals held that its continued jurisdiction was only with respect to enforcement action, that there was no enforcement action pending or contemplated so far as the record shows in the Haldeman Creamery case and that therefore, its jurisdiction to consider matters of that type was at an end. Since there is such a material difference in the language in Section 1 (b) of the Price Control Act and 706 (b) of the Defense Production Act, we submit that this Court's decision in Woods versus Hill has no bearing on the case at bar and should not be followed. The Government also contends that the respondent has shown no reason why Congress should have decided to change its policy with respect to continued jurisdiction, exclusive jurisdiction in the Emergency Court of Appeals on questions of this type after the termination of the Act. We submit that these are different Acts passed by different Congressmen. The Government has failed, we believe, to put its finger upon any language in the latter Act which evinces an intention to follow the same policy followed in the Defense Production Act. And we say that there is no reason to assume that Congress have -- should have desired of -- of giving voice to the same sort of policy as embodied in the earlier Act. Certainly, it is not encumber upon respondent to show that there were some reason why Congress did not follow a prior legislation. In this connection, we believe that perhaps language used by this Court in the Insurance Company against Ritchie may be put in dealing with a similar situation. In Insurance Company versus Ritchie, the Court stated that perhaps the result that its interpretation gave to the Act on the construction was not what was intended by Congress but then stated and I quote, "But when terms are unambiguous we not -- may not speculate on probabilities or intentions." The Government in its brief has undertaken to show some legislative history, varying upon the question of contingent exclusive jurisdiction, but we believe that a reading of that legislative history will show that Congress did not give any expression as to its purpose or its intention in the -- in the history made in this legislation as to the problem that exist in the case at bar. The savings clause contained in the Defense Production Act, embodied in Section 706, is included in the same Section which makes a number of provisions with regard to procedure. It is the Section that contains the authority to institute injunction suit. It is the Section that contains special venue provision. It is the Section which contains authority in the price administrator to maintain action to recover treble damages. And we believe and urge that the fact that this Section contains these procedures and these grants of authority, makes it specially meaningful the language that the termination of authority shall not operate to defeat any suit, action, or prosecution. The Government has also relied upon the decision of this Court in Allen against Grand Central Aircraft Company. We submit that it is significant that Allen against Grand Central Aircraft Company is not rested upon the savings language contained in the Defense Production Act but is rested on the general savings statute. In the Grand Central Aircraft case, it was stated that there was no expressed or implied provision in the Defense Production Act, contrary to the general savings statute. Of course, the Court in dealing with that matter and so expressing its views was considering whether or not there was anything in the Defense Production Act which cut down and narrowed the scope of the general savings statute. But if there is no implied provision contrary to the general savings statute and no expressed provision contrary to the general savings statute, does that not mean that the Defense Production Act in its savings language is neither broader nor narrower than the general savings statute? So, we come to what we submit is the main question and the only real question in this case and that is whether or not the general savings statute saves the exclusive jurisdiction of the Emergency Court of Appeals and saves this limitation on the jurisdiction of the District Court to decide questions of validity of the statute. The Government contends that the decision in the De La Rama Steamship Company case is read by the respondent too narrowly. When we argue as we do at page 10 of our brief, the De La Rama stands only for the proposition that special procedures are saved when they're necessary to save substantive rights. As we read the Government's brief, the Government's contention as the De La Rama stands for the proposition that whenever -- whenever special procedures are contained in an Act, which confirms substantive right, that the expiration of that Act, be it a temporary Act or the repeal of that Act if it is permanent legislation, will lead in effect both to special procedure and the substantive rights. And this is a result of the general savings statute. We submit that De La Rama does not lay down so broader rule. In order to give De La Rama such a broad meaning, it would be necessary to not only repudiate the implied teachings of number of verdict cases which we have cited and relied upon in our brief, but in effect, to overrule sub silentio, the quick case of Great Northern Railway against United States, which was not even mentioned in the De La Rama decision nor in -- nor in the Allen against Grand Central Aircraft. The third argument that the Government makes for reversal is the decision of the court below that reached the manifested purpose of Congress. The argument is that Congress has established a policy of having all questions of price regulations passed upon by a single court. And that the reason it has done so is in order to have a court of special -- a court that has some special expert acquittance with the price control program, as well as to meet the problem of need for urgency in enforcement. The decision in the Yates case, I believe it is, points out that the principal need for having questions of validity of price regulations passed on by a special court is that if problems and questions of validity of regulation have passed on by a number District Courts and by a number of Circuit Courts of Appeals, during the periods of active enforcement. That then, different decisions by different insurgence will result in inequality of application of price regulation. We think that the language of Chief Justice Vinson in that case makes it clear that the great danger in such lack of uniformity is that scarce commodities are channeled to those areas where the Acts had been held to be invalid and that before the difference in decisions by Courts of Appeals can be reconciled in this Court. Irreparable damage has been done to the economy of the country and economic distortions of all sorts have reserved. We believe that the references that have been made to the special expertise of the Emergency Court of Appeals are not controlling reasons why that Court has been invested with the jurisdiction that he had passed -- exercised but that it is purely make way. Now, the period of active enforcement and active administration of price regulation has -- has ended under this Act. And as the Court of Appeals for the Fifth Circuit has pointed out, there will be no inconvenience to either party to allow matter to be settled in its more usual and more ordinary manner by allowing the District Court to pass on all issues in the case.
Earl Warren: Mr. Slade.
Samuel D. Slade: Mr. Chief Justice. In answer to certain questions raised by the Court yesterday as to the -- the real life of this issue, I had a check made from our statistical unit and I find that we have pending in our own general litigation section, 24 live cases involving alleged violations of OPS price regulations, that is the Korean War period. Now, those cases are all cases involving amounts over $2000, where the amount involved, it was less than $2000. The enforcement of OPS cases has been delegated directly to the U.S. attorneys and I have no way of checking the number. There are presumably quite a few of those. We also have pending in two Circuit Courts of Appeals, in the Seventh Circuit, the William Martin case, cases in which District Courts have held price regulations invalid in enforcement cases and in those cases pending in the Circuit Courts. We have advised the Courts of the pendency of this case. The outcome here will determine those cases. There's another curios thing as to the continuation of the exclusive jurisdiction in the Emergency Court of Appeals in the period after active control. There's no doubt following the World War II price control period, but the Emergency Court of Appeals continued to exercise exclusive jurisdiction. And there are still large numbers of cases pending in which that jurisdiction is and will be called upon, so that if the decision below were followed here, you'll have the curious result of having the Emergency Court of Appeals continuing to exercise exclusive jurisdiction over World War II price control matters, while not exercising that same jurisdiction over the -- the post control enforcement cases arising out of the Korean War period. And we think Congress did not intend any such diverted result, which brings me to the two things that Mr. Blackshear mentioned here this morning. The lower court cases that we rely on, of course, we point to -- only to illustrate what has happened both after World War II and after the termination of the Korean War. In both instances, the lower courts inquiring into this matter have determined that the exclusive jurisdiction of the Emergency Court of Appeals continued. Now, after World War II, Chief Judge Magruder and Judge Matz and the others inquired into their own jurisdiction. It wouldn't necessarily be a matter for controversy among litigants in the Emergency Court of Appeals because that court would of course be sensitive to the question whether its own jurisdiction in its vert peculiar respect continued. So that after World War II in two decisive cases, the Emergency Court of Appeals held that its exclusive jurisdiction continued for the purpose of enforcement cases after the active control period have terminated.
William O. Douglas: What were those cases?
Samuel D. Slade: The two cases are the 150 East 47th Street court reporter, set forth on page 21 of our brief, and the Standard Kosher Poultry case which is also cited in our brief. That's 163 F.2d 430. I was about to point, Mr. Justice Douglas, to page 22 of our brief for the reason given. The Emergency Court of Appeals after World War II said, “There is no suggestion in Section 1 (b),” that is the savings prevision in the 1942 legislation. “That this statutory plan,” that is the relationship of the Emergency Court to the whole question of price control, “was to be changed with respect to litigation pending after the Act's termination date and that the complex relationship between enforcement proceedings in other courts, and with review proceedings in this Court was then to be abandoned.” Now, after the Korean War terminated, the Emergency Court again inquired and it determined that the same policy and same congressional purpose existed, although there was a minor variation in the wording of Section 706 (b). Now, I should like to make clear that we have a -- a second line of defense which I, in my opinion is stronger. We don't rely squarely and we don't have to rely squarely on Section 706 (b) here. We say that the general savings statute clearly applies here and that this Court has so held in Allen against Grand Central, and that the only inquiry as to 706 (b), which needily made is this. Has Congress by that section or any other section in the 1950 Act evidenced any intention that the general savings statute not apply? General savings statute provides that on the expiration of a temporary statute, it shall apply, unless Congress expressly provides to the contrary. And we say taking at a very minimum, Section 706 (b) and the experience following the World War II period, putting all these things together, it cannot be said that the 1950 legislation contains any indication by Congress that the general savings statute do not apply. And if the general savings statute does apply by its terms, it preserves the statute for the purpose of sustaining an enforcement proceeding. Then, it's almost geometry, because if the statute is sustained, the statute provides for the exclusive jurisdiction in the Emergency Court of Appeals on validity questions and then we go on to show that isn't -- it's not a mere technical or superficial matter, but that this in fact carries out the congressional intent, uniform since 1941, running right on through the 1950 Act. That the Emergency Court of Appeals exclusively deal with questions of validity arising in connection not only with the outset of the program but with the fairness of enforcement, uniformity of enforcement, uniformity of result all through the different courts of the country. I might say that the 1950 legislation does contain a specific congressional affirmation of the policy, expressed so frequently during World War II. We set out at pages 24 and 25 of our brief the effort made in 1950 by the Senate to again raise the problem of giving concurrent jurisdiction to District Courts. This was defeated and the -- it was defeated after a very careful consideration. As a matter of fact, the Senate who has sponsored it reported with regret to the Senate that their efforts in that direction had not been successful, but both the House and Senate rejected the thought and reaffirmed the principle that the exclusive jurisdiction of the Emergency Court of Appeals was the only way of handing these matters. Now, in 1952, and we point this out on our brief at page 37. When the 1952 Congress relaxed the restriction on the power of the Emergency Court of Appeals to issue interlocutory injunctions because the immediate urgency was over, the program is well under way. In 1952, the Congress again said that the Emergency Court of Appeals is setup so that there will not be multiplicity of opinions and that again is an affirmation of the policy which we say run through the entire history of this thing, that there'll be a skilled court to give uniform expert opinions on matters of great complexity with expedition. And for all of these reasons, we think that the court below erred in various respects that their decision will cause concern now and in the future. We think it defeats rather than carries out the purpose of Congress in the Emergency Court of Appeals setup and we think they're in error in holding that the -- neither the general savings statute nor Section 706 (b) of the 1950 Act apply. We think they both apply and that the Emergency Court of Appeals exclusive jurisdiction continues in connection with post control enforcement cases.
Tom C. Clark: It's too late (Inaudible)
Samuel D. Slade: In this particular case, that -- that is so --
Tom C. Clark: 30 days?
Samuel D. Slade: Well, with 30 days, during which they failed to file, it's provided by Section 408 (d). It's statutory, the same as this Court's certiorari jurisdiction. So, when the complaint is filed in 30 days, that court had to dismiss for one of jurisdiction, as to Tax Court. It's the same thing.